 



EXHIBIT 10.35

ADDENDUM TO EMPLOYMENT AGREEMENT

          This Addendum (the “Addendum”) is made effective as of the 12th day of
December, 2003 and is intended to amend a certain Employment Agreement (the
“Agreement”) by and between Erie Indemnity Company and Jan R. Van Gorder
effective as of December 16, 1997.

          WHEREAS, the Company has determined that it is in the best interest of
the Company and its Shareholders to secure the continued employment of the
Executive in accordance with the terms of the Agreement; and

          WHEREAS, the Board of Directors of the Company has previously
considered and agreed to extend the term of the Agreement from its original
term; and

          WHEREAS, the Board of Directors of the Company at its meeting of
December 9, 2003 has again agreed to extend the term of the Agreement for a
period of one (1) additional year as contained herein; and

          WHEREAS, the Executive is agreeable to the extension of the Agreement.

          NOW, THEREFORE, intending to be legally bound hereby, the parties
agree as follows:

          1. Paragraph 1 of the Agreement with respect to the Term is hereby
amended by extending the Term to expire on December 15, 2005.

          2. All other terms and conditions of the Agreement remain in full
force and effect.

                  ATTEST:         ERIE INDEMNITY COMPANY                  
      /s/   Jeffrey A. Ludrof   By:   /s/   F. William Hirt     Jeffrey A.
Ludrof           F. William Hirt     President & CEO           Chairman of the
Board                   WITNESS:                                     /s/  
Sheila M. Hirsch       /s/   Jan R. Van Gorder     Sheila M. Hirsch          
Jan R. Van Gorder     Executive Secretary           6796 Manchester Beach Rd.  
              Fairview, PA 16415

24